Title: From Thomas Jefferson to Thomas Mann Randolph, 5 May 1803
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Dear Sir
            Washington May 5. 1803.
          
          Your’s of the 29th. came to hand last night only, so it has loitered a post somewhere. I am sorry you have succeeded by so small a majority in your election. the danger is that as in Albemarle you had 5 times as many good votes as your competitor, you may also have had 5. times as many bad ones; & the trial will be before judges ⅓ or ¼ of whom will be predetermined against you, so that a few impartial votes joining them will endanger you. I accede to the accomodation of £112. credited by Rives to J. Perry, by Perry to me, by myself to Craven, & by him to Rives. four debts are thus paid by a stroke of a pen. Lilly’s finding a 5. Dollar bill instead of a 50. D. one in his paper solves an enigma which had puzzled us much here. about a fortnight after I returned here, I found a 50. D. bill in my pocketbook which I was sure ought not to be there. I carried it immediately to mr Barnes and insisted he must have given it me by mistake for a 5. D. he examined his books & his cash, he found them agree, & said he could not have made such a mistake. I put the bill into his hands however till he should examine better & on sight of it he recollected the bill from a particular circumstance, and that he had furnished it to me on my departure for Monticello, & had duly charged it to me. I then concluded I must have miscredited my money on leaving Monticello, as I did not intend to bring away such a sum over & above my expences. it never occurred that in the morning of my departure I had paid mr Lilly (as I supposed) 50. D. and might in my hurry have given him a 5. D. bill instead of a 50. D. yet this must have been the case, and the puzzle is explained all round. I shall accordingly account to him for the 45. D. mr Hudson you say asks 25. cents for 180. cubic inches of cherry. taking off ⅕ for the saw, this is 25. cents for 144. cubic inches, or 1. square foot, consequently 250. D. or £75. the thousand. I have never given more than £10. but might, under a pressure, have gone to £15. or 50. D. the thousand. good mahogany costs 22. cents the square foot here, & I suppose the same at Richmond, transportation from thence to Monticello would be not quite 2. cents a foot. from mr Hudson’s it would be about the same. his cherry is therefore 3. cents a foot dearer than Mahogany, which costs 6. times as much as cherry with us, & 10. times as much at Philadelphia, where wild cherry is about the price of good pine, that is to say 20. to 25. D. the thousand. mr Hudson’s must therefore be declined, and mr Dinsmore must finish his rooms without the floors, leaving them till we can supply ourselves with cherry at the usual price, or Mahogany if we must go to an extraordinary one.   You recollect my mentioning to you confidentially the purchase I had made of about half the shares in an adjoining tract of land. I have since got the whole except 4. acres some distance below the mill, which remain to J.H. altho’ no water can be drawn from above the falls or present dam but through the upper part of my purchase, and at the position of these 4. acres a sufficient fall below the present dam is not yet acquired for a mill, which consequently can only be in the lower part of my purchase, yet I learn from mr Peyton that J. Henderson is proposing to sell these 4. acres as a mill seat to Isaac Miller & Wm. Meriwether who are to give him 1000. D. for them, and an order of court was to be immediately applied for to build a mill there. he must have practised some gross deception on those gentlemen, as it is incomprehensible how they could imagine a mill could be built there. it must be by a dam raising the water to the height of the falls above. but besides that this would be too little, it would overflow the existing mill, which still remains the property of the family, unsold to any body. such a dam must injure your seat on the opposite side. as I have thought it best that mr Peyton should still appear the ostensible purchaser, I have recommended to him to apply, as owner of the whole tract (except the 4. as.) for an order of court to build a mill on the lower place to which he can draw a canal from the falls or present dam, round J. Henderson’s 4. acres & without touching them, or injuring the present mill, or your seat. for he can have 12. or 15. f. fall without any dam, even after the present dam is pulled down. I have no conception but that his claim to the right of building a mill would be preferred. as you are interested in this matter, would it not be well for you to act in concert with mr Peyton, to whom you can mention my having communicated it to you, and who will be glad to have you to consult with in my absence. I have paid mr Peyton already 3106.50 D am to pay him July 12. 1300. D and shall still owe 1200. with a deduction of about 350. D. for rents. the whole cost will have been a little over 5600. D. the present mill & the 4. acres not being included. I count that when an order of court in favor of my lower place shall be obtained to the suppression of all pretensions to a mill on his 4. acres, they may be bought at the ordinary price of land; & that when the present dam is taken down, the present mill may be bought for the price of the irons & scantling.
          Altho’ the cotton estates in Georgia are certainly profitable, yet I doubt whether it would be profiteable to you on the whole to scatter your property so much. to the pecuniary inconveniences too must be added those of an annual journey, long absences from your family, and risk to your own health. on the whole therefore I am glad you decline it.
          With respect to Martha’s visit, I could not possibly propose or consent to it, if it were to separate the family. I could not, to gratify myself, wish to do what I know must produce both pain & injury to them. the time of her stay too, from that at which she could arrive here, would be short, as it ought not to go much into the month of July from considerations of health. my time here too is so totally engrossed by business that I should have but very small portions of the 24. hours to enjoy their society. I remit this satisfaction therefore till I can have it at Monticello, and till the meeting of Congress here. I have invited Govr. Page & family to pass as much as they can of Aug. & Sep. with us at Monticello, and he gives me hopes he will. we were affectionate friends & inseparable companions in youth, and have always preserved our feelings with mutual fidelity to each other through the stormy times into which we were thrown. I am little acquainted with mrs Page, but believe she is a rational & agreeable person in society.   my letters since I came here have been of Apr. 13. to you, Apr. 25. to Martha, Apr. 13. & 24. to mr Eppes & Apr. 25. to Maria. their letters went to City point. your’s of last night is the first I have recieved from Monticello. from mr Eppes I have recieved one. if they are with you present to them & to Martha and accept for yourself assurances of my affectionate & constant attachments.
          
            Th: Jefferson
          
          
            P.S. the ground on which war is expected to be renewed between Gr. Br. & France is much more serious and difficult than the public suppose. I believe it almost inevitable. I have recieved T. Eston’s letter for Shadwell have informed him of the stated terms & offered the accomodation he asked in the buildings without  rent for what they will cost me. I presume he will accept.
          
        